DECISION
The application of the above-named defendant for a review of the sentence of 25 years, imposed on February 3, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears proper and sufficiently lenient in that defendant was convicted of attempted robbery punishable by imprisonment without limit, yet, received a sentence of but 25 years with 63 days jail time credit with eligibility for parole consideration in October, 1973, after being received February 4, 1969, although he shot victim in the commission of the crime and has a prior conviction of felony.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.